         Case 20-32519 Document 1962 Filed in TXSB on 10/14/20 Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


In re:                                                                 Chapter 11

NEIMAN MARCUS GROUP LTD LLC, et al.1                                   Case No. 20-32519 (DRJ)

                                       Debtors.                        Jointly Administered



                                              NOTICE OF HEARING
                                               [Related Doc. No. 1823]

         PLEASE TAKE NOTICE that the hearing on the Official Committee Of Unsecured

Creditors’ Objection Pursuant To Bankruptcy Code Section 502(B) And Rule 3007 Of The

Federal Rules Of Bankruptcy Procedure Seeking To Expunge And Disallow Claim Of Lieselette

Mesher, Through Stewart Mesher As Attorney-In-Fact And Next Friend (Claim No. 2346)

[Docket No. 1823]; has been set for November 23, 2020 at 2:00 PM (CT) before the Honorable

David R. Jones, United States Bankruptcy Judge [No in-person hearing will be conducted in the

Courthouse].

         PLEASE TAKE FURTHER NOTICE that the hearing will be held by telephone and

the Court’s dial-in number for telephonic appearance is 1-832-917-1510 and the conference

room number is 205-691.                   In addition, you may also view on-line by connecting to

https://GoToMeet.me/judgejones and the meeting code is “judgejones”.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc. (9271); BG Productions, Inc.
(3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412);
NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM
Financial Services, Inc. (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269);
NMG Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC
(1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group
LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is:
One Marcus Square, 1618 Main Street, Dallas, Texas 75201.

61208/0001-21480042v1
         Case 20-32519 Document 1962 Filed in TXSB on 10/14/20 Page 2 of 2


Dated: October 14, 2020                   Respectfully submitted,

                                          By: /s/ Michael D. Warner
                                               Michael D. Warner, Esq. (TX Bar No. 00792304)
                                               Benjamin L. Wallen, Esq. (TX Bar No. 24102623)
                                               COLE SCHOTZ P.C.
                                               301 Commerce Street, Suite 1700
                                               Ft. Worth, TX 76102
                                               (817) 810-5250
                                               (817) 810-5255 (fax)
                                               mwarner@coleschotz.com
                                               bwallen@coleschotz.com

                                                 Counsel for The Official Committee of Unsecured
                                                 Creditors


                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 14, 2020 I caused a true and correct copy of the
foregoing document to be served electronically on all parties that are registered to receive
electronic notices through this Court’s CM/ECF noticing system in the above cases and by
electronic mail to the part listed below.

         Jared A. Greathouse
         jared@aminiconant.com

         Shanon Keith Stanfield
         shanon@aminiconant.com


                                                   /s/ Michael D. Warner
                                                   Michael D. Warner




                                             2
61208/0001-21480042v1
